Citation Nr: 0618215	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance from another person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2004 the Board found the veteran to be entitled to 
a special monthly pension by virtue of his being housebound.  
The issue of SMP based on the need for regular aid and 
attendance was remanded for additional development.  

In a rating decision issued by the RO in July 2005 the 
veteran was found not competent to handle disbursement of 
funds, effective July 18, 2005.


FINDING OF FACT

The veteran is unable to protect himself from the hazards or 
dangers incident to his daily environment without the 
assistance of another person.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1110, 1502(b), 1521 (West 2002); 38 C.F.R. § 
3.314(b)(3), 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  An increased pension may be made to a 
veteran by reason of the veteran's need for aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.350(b)(3), 3.351(a) (1).  The need for aid and attendance 
means being helpless or nearly so helpless as to require the 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b).  

A veteran will be considered to be in need of regular aid and 
attendance if he is unable to dress or undress himself, or to 
keep himself ordinarily clean and presentable; if he requires 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); if he is unable to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; if he is unable to attend to the wants of nature; 
or if he is incapacitated by a physical or mental disorder 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.351(b), 38 C.F.R. § 
3.352(a).

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

Facts & Analysis.  The veteran is a Korean Conflict veteran.  
In January 2004 he was granted special monthly pension on 
account of being housebound.  In a rating decision dated in 
July 2005 he was found "not competent to handle disbursement 
of funds."  After a careful review of the evidence of 
record, the Board finds that the veteran is incapacitated by 
a mental disorder which requires care and assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his daily environment.  

In August 2004 a compensation and pension (C&P) examination 
was done to assess the veteran's mental status.  During the 
examination the veteran reported an inability to concentrate, 
insomnia, lack of energy, lack of interest in daily living 
activites, and poor memory for recent events.  He also 
reported that he was unable to learn new things, and had at 
times become lost in his own neighborhood.  

The examiner found the veteran to be partially disoriented in 
time.  Although his memory for remote events was intact, his 
memory for recent events was described as moderately 
impaired.  His concentration capacity was also noted to be 
poor.  Results of a Minimental examination conducted in 
January 2003 were interpreted by the August 2004 examiner as 
indicating moderate cognitive impairment.  Contemporary 
testing showed the veteran to be operating at a global 
assessment of functioning level of 50, which denotes serious 
impairment in social, occupational, or school functioning.  
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994).  Diagnosis was of dementia of 
the Alzheimer's type, early onset, with depressed mood.  

As noted above, VA has already determined that the veteran is 
housebound and not competent to handle his financial affairs.  
Clinical findings of poor memory, poor concentration, and 
moderate cognitive impairment also corroborate lay evidence 
that the veteran is unable to leave his home without becoming 
lost and confused.  According to the examiner, the signs and 
symptoms displayed by the veteran are seriously interfering 
with the veteran's functioning.  The record contains no 
competent medical evidence to the contrary.

In view of the veteran's housebound status, his inability to 
handle his financial affairs, and his serious mental 
incapacity, the Board finds that the veteran is in need of 
regular aid and attendance.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Entitlement to SMP based on the need for regular aid and 
attendance from another person is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


